Citation Nr: 1436603	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-29 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, from August 24, 2010 through November 18, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a compensable evaluation for service-connected right ear hearing loss.

A February 2010 rating decision granted service connection for left ear hearing loss, and then assigned an initial evaluation of 10 percent for bilateral hearing loss.

In May 2012, the Veteran submitted a statement indicating that the RO had erroneously assigned a 10 percent evaluation for his service-connected bilateral hearing loss, and further stated that "this error can be corrected and my deserved rating of 30% granted."  See AB v. Brown, 6 Vet. App. 35, 39 (1993); cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

In a March 2013 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's bilateral hearing loss, effective November 19, 2010.  It then denied an increased evaluation in excess of 10 percent for the Veteran's bilateral hearing loss from August 24, 2010 through November 18, 2010.  Given the Veteran's contentions that a 30 percent evaluation is correct, the issue remaining on appeal is confined to the evaluation of the Veteran's bilateral hearing loss from August 24, 2010 through November 18, 2010.  Id.


FINDING OF FACT

The Veteran's service-connected hearing loss disability has been manifested by Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear since August 24, 2010.



CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, for bilateral hearing loss, from August 24, 2010 through November 18, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein represents a complete grant of the benefits sought on appeal; therefore discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.
The Rating Schedule also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran is seeking an increased evaluation for his bilateral hearing loss from August 24, 2010 through November 18, 2010.  In November 2010, a VA audiological evaluation was conducted.  Because this examination was performed closest in time to the appeal period in question, the Board finds it to be most probative in determining the severity of the Veteran's hearing loss during the time frame at issue.

The November 2010 examination report revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
75
95
90
LEFT
15
20
55
85
85

The puretone threshold average was 71.25 decibels in the right ear and 61.25 decibels in the left ear.  Speech recognition testing revealed discrimination of 66 percent in the right ear and 68 percent in the left ear.  The examiner provided a diagnosis of severe sloping sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.

Under Table VI, these results correspond to numeric designations of Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Under Table VII, Level VII and Level V hearing impairment are combined to warrant a 30 percent evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board has also considered whether the Veteran's November 2010 audiological examination found an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  Although the examination results demonstrated exceptional right ear hearing loss, they only allow for a designation of Level VI hearing under Table VIa.  Therefore, an evaluation in excess of 30 percent is not warranted.  38 C.F.R. § 4.85.

Finally, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  However, the Board finds that manifestations of the Veteran's service-connected bilateral hearing loss disability are congruent with the disability picture represented by the disability rating assigned herein.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Thus, based on the evidence of record, a 30 percent disability rating is warranted for the Veteran's service connected hearing loss from August 24, 2010 through November 18, 2010, and this represents a complete grant of the benefits sought on appeal.
                                                                      






                                                                              
                                                                               (CONTINUED ON NEXT PAGE)
ORDER

An evaluation of 30 percent for bilateral hearing loss, from August 24, 2010 through November 18, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


